internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-116927-98 date date parent sub x sub y sub z purchaser plr-116927-98 purchaser plr-100014-99 purchaser plr-100022-99 purchaser plr-100024-99 purchaser plr-100026-99 plr-116927-98 purchaser plr-100033-99 target target target target target target target target target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target target target plr-116927-98 target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target_affiliate target sellers country a country b country c country d acquisition_date acquisition_date acquisition_date acquisition_date acquisition_date acquisition_date due_date due_date due_date due_date due_date due_date date a business x plr-116927-98 company official outside tax professional authorized representative this letter responds to your letter dated date requesting on behalf of the taxpayers identified in the above legend an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file elections the extension is being requested for parent as the common parent of the consolidated_group of which the purchasing corporations and deemed purchasing corporations are members and as the united_states_shareholder of the controlled foreign purchasing corporations and deemed controlled foreign purchasing corporations to file elections under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations with respect to the applicable purchasing corporations’ purchaser through purchaser which are sometimes hereinafter referred to collectively as the purchasers or purchaser acquisition of the stock of the applicable target corporations target through target which are sometimes hereinafter referred to collectively as the targets or target and the deemed acquisition of the stock of the applicable target affiliates target_affiliate through target_affiliate which are sometimes hereinafter referred to collectively as the target affiliates or target_affiliate on the applicable acquisition dates acquisition_date through acquisition_date which are sometimes hereinafter referred to collectively as the acquisition dates or acquisition_date described below sometimes hereinafter such elections are referred to collectively as the elections or election parent’s returns for the taxable years in which the acquisitions were consummated are presently being examined by the applicable appeals_office and this request has been coordinated with appeals pursuant to rev procs and 1991_1_irb_6 and respectively we have been informed that a statutory notice has been issued with respect to matters wholly unrelated to this request and that the statutory notice will not be affected whether we plr-116927-98 grant or deny the requested extensions additional information was received in letters dated november and date and february and the material information submitted for consideration is summarized below parent is the common parent of a consolidated_group that has a taxable_year ending on october and uses the accrual_method of accounting sub x and sub y are wholly owned subsidiaries of parent purchaser through purchaser are wholly owned subsidiaries of sub x purchaser is owned by parent and sub x purchaser was a wholly owned subsidiary of sub z and sub z and purchaser are wholly owned subsidiaries of sub y target through target were owned by sellers which are non-u s persons that are residents and citizens of the same country of which the applicable targets are incorporated except as specified in the above legend immediately after being acquired target_affiliate through target_affiliate were owned or more by target target_affiliate is a wholly owned subsidiary of target target_affiliate through target_affiliate are wholly owned subsidiaries of target and target_affiliate is a wholly owned subsidiary of target_affiliate sub x sub y and purchaser through purchaser are domestic corporations during their existence target through target were country a corporations see discussion below regarding mergers and liquidations purchaser target and target_affiliate through target_affiliate are country b corporations sub z purchaser target through target and target_affiliate through target_affiliate are country c corporations and purchaser and target are country d corporations sub y sub z and purchaser through purchaser are special acquisition corporations or holding_companies that were newly formed shortly before the applicable acquisitions parent targets and target affiliates are engaged in business x it is represented that none of the above described targets with the possible exception of target was a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return furthermore prior to the acquisition none of the above described targets and none of their respective sellers filed a u s income_tax return or were subject_to u s income_taxation on acquisition_date purchaser acquired all of the stock of target through target from the applicable sellers on acquisition_date purchaser acquired all of the stock of target through target from the applicable sellers on acquisition_date purchaser acquired all of the stock of target from the applicable sellers on acquisition_date purchaser acquired of the stock of target including the stock of target_affiliate through target_affiliate from the applicable sellers on acquisition_date purchaser acquired all of the stock of target through target including target_affiliate through target_affiliate plr-116927-98 from the applicable sellers and on acquisition_date purchaser acquired all of the stock of target from the applicable sellers parent has represented as follows each acquisition was for cash in a fully taxable transaction each acquisition and deemed acquisition constituted a qualified_stock_purchase within the meaning of sec_338 and purchaser through purchaser were not related to any of the sellers within the meaning of sec_338 moreover there was no common or cross ownership among the sellers of the targets and the sellers of one target were not related to the sellers of any other target after the acquisitions the targets and target affiliates were included in parent's consolidated_return the domestic corporations were directly included and the foreign_corporations were listed on form_5471 information_return with respect to a foreign_corporation except as otherwise noted below none of the purchasers targets or target affiliates has disposed of any of their assets other than in the ordinary course of business or except for small amounts or as indicated below and each of the applicable purchasers is still in existence as a direct or indirect wholly owned subsidiary of parent or of the applicable subsidiary of parent the targets and target affiliates are still in existence as a wholly owned subsidiary of the applicable purchaser however subsequent to the applicable acquisition the following changes have occurred purchaser purchaser target_affiliate target_affiliate and target_affiliate changed their names as indicated in the above legend targets and merged into purchaser targets and merged into purchaser target merged into purchaser purchaser merged into purchaser purchaser merged into another subsidiary of parent and then changed its name as indicated in the legend target liquidated into purchaser target_affiliate merged into target_affiliate target_affiliate merged into target_affiliate target_affiliate merged into target_affiliate target affiliates and merged into target_affiliate and a check the box election to disregard the entity was made on form_8832 with respect to target target_affiliate target_affiliate target_affiliate and target_affiliate ie foreign to foreign within the same country it is represented that each of the mergers qualified either as a sec_368 reorganization or a sec_332 liquidation and that sec_381 applied see sec_1_338-2 the elections were due on due_date through due_date as applicable but for various reasons were not filed on or about date a which is after the due_date for the elections company official outside tax professional and authorized representative discovered that the elections were not filed subsequently this request was submitted to the service under sec_301_9100-1 for an extension of time to file the elections the period of limitations under sec_6501 has not run for any of the above corporations’ taxable_year in which the acquisitions occurred the taxable_year in which the elections were due or any taxable years that would have been affected by the elections had they been timely filed plr-116927-98 sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transaction in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_1_338-1 and v provide that for purposes of sec_1_338-1 qualifying for the special rule when a foreign purchasing_corporation or deemed purchasing_corporation must file an election which is a later filing_date than the ordinary filing_date required by sec_338 a foreign_corporation is considered subject_to united_states tax not eligible for the special rule if it is a cfc sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form 8023-a in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form 8023-a must be filed as described in the form and its instructions and also must be attached to form_5471 information_return with respect to foreign_corporation filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_338-1 provides that the term target_affiliate has the same meaning as in sec_338 applied without sec_338 and that if a target_affiliate is acquired in a qualified_stock_purchase it is also a target sec_1_338-2 plr-116927-98 provides that if an election under sec_338 is made for target old target is deemed to sell target's assets and new target is deemed to acquire those assets under sec_338 new target's deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target's deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation's assets is considered to take place after the deemed sale and purchase of target's assets sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form 8023-a and the instructions thereto under sec_301_9100-1 c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the elections is fixed by the regulations sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the elections provided parent establishes it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government plr-116927-98 information affidavits and representations submitted by parent company official outside tax professional and authorized representative explain the circumstances that resulted in the failure_to_file the elections the information also establishes that tax professionals were responsible for the elections that parent relied on the tax professionals to timely make the elections and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent has established it acted reasonably and in good_faith in failing to timely file the elections the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as the common parent of the consolidated_group of which the purchasing corporations and deemed purchasing corporations are members and as the united_states_shareholder of the controlled foreign purchasing corporations and the deemed controlled foreign purchasing corporations to file the elections with respect to the applicable purchasing corporations’ ie purchaser 1's through purchaser 6's acquisition of the stock of the applicable target corporations ie target through target and the deemed acquisition of the stock of the applicable target affiliates ie target_affiliate through target_affiliate on the applicable acquisition dates ie acquisition_date through acquisition_date as described above the above extension of time is conditioned upon the following the period of limitations under sec_6501 not having run for any of the above corporations’ taxable_year in which the acquisitions occurred the taxable_year in which the elections were due the original due_date or any taxable years that would have been affected by the elections had they been timely filed eg years to which a loss resulting from the elections may be carried back and the taxpayers' parent's sub x’s sub y’s sub z’s purchaser 1's through purchaser 6's target 1's through target 12's and target_affiliate 1's through target_affiliate 24's tax_liability being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 parent as the common parent of the consolidated_group of which the purchasing corporations and deemed purchasing corporations are members and as the united_states_shareholder of the controlled foreign purchasing corporations and the deemed controlled foreign purchasing corporations should file the elections in accordance with sec_1_338-1 that is new elections on form 8023-a not form must be plr-116927-98 executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with the information that is required to be attached to the election form in accordance with the instructions on form 8023-a regarding election for multiple targets a single form 8023-a may be used to make the elections rather than a separate form for each target and target_affiliate however a separate election form must be filed for each taxable_year in which acquisitions were made and or in which an election or multiple elections is due parent must amend its applicable returns and the old targets must file returns to report the acquisitions and deemed acquisitions as sec_338 transactions if and as applicable a copy of this letter should be attached to the election forms and a copy of this letter and the election forms should be attached to the applicable returns see announcement 1998_2_irb_38 and sec_1_338-1 also the taxpayer must give a copy of the elections and amended returns to the applicable appeals officer no opinion is expressed as to the following whether the acquisition of the applicable targets’ stock and deemed acquisition of the applicable target affiliates’ stock qualifies as a qualified_stock_purchase whether the acquisition of the applicable targets’ stock and deemed acquisition of the applicable target affiliates’ stock qualifies for sec_338 treatment and if the acquisition of the applicable targets’ stock and deemed acquisition of the applicable target affiliates’ stock qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by the applicable targets and or by the applicable target affiliates on their deemed asset sales in addition no opinion is expressed as to the tax effects or consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director and the appeals officer should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to company official pursuant to a power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate plr-116927-98 by richard todd counsel to the assistant chief_counsel corporate
